DETAILED ACTION
This action is in response to applicant’s amendment received on 09/02/2022. This Office Action contains a New Grounds of Rejection. Since this new grounds of rejection did not result from an amendment to the claims, this Office Action is being made non-final to afford the applicant the opportunity to respond to the new grounds of rejection. The following new grounds of rejection below are formulated.
Claims 1-6 and 12-22 are pending. Claims 7-11 are cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 12, 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 8,014,150, herein “Campbell”) in view of Kang (US 8,415,809).
Regarding claim 1, Campbell discloses: 
a cooling array for cooling of an electronic component (1301) (fig. 14) [abs., lines 3-5] (it is noted, fig. 14 is one of the alternative embodiments of figure 5, see col. 12, lines 30-42), the cooling array comprising:
the electronic component (1301) (fig. 13 as applies to fig. 14);
a housing (530 of fig. 5, as it applies to fig. 14) at least partially enclosing the electronic component (1301) (fig. 14) [col. 8, lines 19-29];
a heat sink support (571 of fig. 5, as it applies to fig. 14) connected to the housing (530) in a fluid-tight manner [col. 8, lines 19-29, as it applies to the embodiment of 14]; and 
a heat sink (1100, fig. 14) accommodated in the heat sink support (571 of fig. 5, as it applies to fig. 14),
wherein the heat sink (1100, fig. 14) is thermally coupled to the electronic component (1301) in order to disperse heat generated by the electronic component (1301) [col. 8, lines 19-29, as it applies to the embodiment of fig. 14].
wherein the heat sink support (571 of fig. 5, as it applies to fig. 14) is as a heat sink support tray (571, fig. 5, as it applies to fig. 14), 
the heat sink support tray (571 of fig. 5, as it applies to fig. 14) comprising a try base (clearly seen in figs. 5 and 14) with a heat sink underside (bottom of 1100, fig. 14) of the heat sink (1100, fig. 14) resting thereon (clearly seen in figs. 5 and 14), 
wherein the heat sink support tray (571 of fig. 5, as it applies to fig. 14) comprises a contact flange that lies on the housing (530 of fig. 5, as it applies to fig. 14) (see annotated fig. 14-CAMPBELL, below) and is connected to the housing (530 of fig. 5, as it applies to fig. 14) in a fluid-tight manner [col. 8, lines 19-29, as it applies to the embodiment of fig. 14].

    PNG
    media_image1.png
    458
    608
    media_image1.png
    Greyscale

 Campbell does not disclose:
the heat sink support tray comprising a tray side wall that at least partially surrounds the tray base, on which a heat sink lateral side of the heat sink rests.
The use of heat sink support trays or frames formed into shapes compatible with the outline of their heat sinks or to be able to fit into the shape of their heat sinks is known in the art and is also considered to be a matter of design choice which involves only routine skill in the art. MPEP 2144.04, section IV, part A. 
Kang, for instance, also directed to a cooling array (figs. 4-6) for cooling of an electronic component (110), teaches a heat sink support tray (440) comprising a tray side wall that at least partially surrounds a tray base on which a heat sink lateral side of a heat sink (300) rests (see annotated fig. 6-KANG, below) being and obvious alternative design to heat sink support trays (440) of different shapes (figs. 4-5), including a heat sink support tray with no walls surrounding a heat sink lateral side (see Kang, fig. 4) (similar to Campbell) and with the purpose of optimizing package warpage by providing enhanced structural integrity trough the bottom and side surfaces of the heat sink [col. 5, lines 30-37].

    PNG
    media_image2.png
    320
    707
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate in Campbell the teachings of Kang to have
the heat sink support tray comprising a tray side wall that at least partially surrounds the tray base, on which a heat sink lateral side of the heat sink rests,
in order to optimize package warpage.
Regarding claims 2-6, Campbell does not disclose:  
the fluid-tight manner between the heat sink support (571 of fig. 5, as it applies to fig. 14) and the housing (530 of fig. 5, as it applies to fig. 14) comprising at least one of a materially-bonded connection, a friction-locking connection, a form-fitting connection or a sealing element.
The Examiner takes Official Notice of materially-bonded, friction-locking, form-fitting or sealing element connections for their use in the thermal control art that handles coolant fluids to cool electronics (as is the case of Campbell) and the selection of any of these known connections would be within the level of ordinary skill in the art.  Further, it would have been obvious to one of ordinary skill in the art to apply a known technique to a known device ready for improvement to yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1396 (2007).

Regarding claim 12, Campbell discloses: 
the housing (530 of fig. 5, as it applies to fig. 14) comprising a housing opening, in which the heat sink support (571 of fig. 5, as it applies to fig. 14) is accommodated (clearly seen in figs. 5 and 14).
Regarding claim 14, the combination of Campbell and Kang discloses: 
a thermally conductive intermediate layer (Kang, 350) disposed between the heat sink (Kang, 300) and the electronic component (Kang, 110) (Kang, fig. 4) in order to improve the thermal coupling between the electronic component and the heat sink [Kang, col. 4, lines 14-15], wherein the thermally conductive intermediate layer (Kang, 350) is directly affixed to the heat sink (Kang, 300) (Kang, fig. 4). 
Regarding claims 16-17, the combination of Campbell and Kang does not disclose: 
the heat sink being connected to the heat sink support in a materially-bonded manner, in a form-fitting manner, or in a friction-locking manner.
the Examiner takes Official Notice of materially-bonded, form-fitting or friction-locking connections for their use in the thermal control art that handles coolant fluids to cool electronics (as is the case of Campbell) and the selection of any of these known connections would be within the level of ordinary skill in the art.  Further, it would have been obvious to one of ordinary skill in the art to apply a known technique to a known device ready for improvement to yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1396 (2007).
Regarding claim 18, the recitation "the heat sink is one of an extruded section or as a cast body" is considered to be a product by process limitation (emphasis added).  MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In this instance, the product taught by the combination of Campbell and Kang, is the same as or makes the product claimed obvious, meeting this limitation of the claim. 



Regarding claim 19, Campbell discloses: 
the heat sink (1100) comprising a plurality of cooling fins (fig. 14) disposed on a side of the heat sink (1100) facing away from the heat sink support (571 of fig. 5, as it applies to fig. 14) (clearly seen in fig. 14).
Regarding claim 20, Campbell discloses: 
the housing (530 of fig. 5, as it applies to fig. 14) being a cup housing for accommodating a fluid container (fig. 5 as it applies to fig. 14) [col. 8, lines 25-30].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell and Kang, as applies to claim 1, above, and further in view of Campbell et al. (US 8,953,320, herein “Campbell ‘320”).
Regarding claim 13, the combination of Campbell and Kang does not disclose:
the housing (Campbell, 530 of fig. 5, as it applies to fig. 14) and the heat sink support (Campbell, 571 of fig. 5, as it applies to fig. 14) being formed as a single piece.
Cooling arrays for cooling electronic components comprising a housing partially enclosing the electronic component and a heat sink support being formed in a single piece are old and known in the art, as taught by Campbell ‘320, wherein Campbell ‘320’s housing (702) (enclosing electronic components -721, 722, 723, 724-) is formed in a single piece with a heat sink support (where conductive elements -712- are) (that supports heat sink -710-) (clearly seen in fig. 7A). Furthermore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have Campbell’s housing and heat sink support being formed as a single piece, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put the pieces together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164, 65 O.G. 1765, 1893 C.D. 659.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell and Kang, as applies to claim 1, above, and further in view of Khanna et al. (US 2008/0180914, herein “Khanna”).
Regarding claim 15, the combination of Campbell and Kang discloses: 
a thermally conductive intermediate layer (Kang, 350) disposed between the heat sink (Kang, 300) and the electronic component (Kang, 110) in order to improve the thermal coupling between the electronic component and the heat sink [Kang, col. 4, lines 14-15], but does not disclose the thermally conductive intermediate layer being directly affixed to the tray base.
However, incorporating a thermally conductive intermediate layer between a heat sink and an electronic component wherein the thermally conductive intermediate layer is directly affixed to a tray base that supports the heat sink is old and known in the art, as taught by Khanna. Khanna, also directed to a cooling array (10) (fig. 1) for cooling of an electronic component (12) [par. 0003], teaches a thermally conductive intermediate layer (50) disposed between a heat sink (46 plus 48) and the electronic component (12) wherein the thermally conductive intermediate layer (50) is directly affixed to a tray base (of a heat sink support 32) (fig. 1) [par. 0021, lines 1-5] for the purpose of optimize heat transfer, as it is old and well known in the art.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate in the combination of Campbell and Kang the teachings of Khanna to have the thermally conductive intermediate layer being directly affixed to the tray base in order to optimize heat transfer.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of Kang.
Regarding claim 21, Campbell discloses: 
a cooling array for cooling of an electronic component (1301) (fig. 14) [abs., lines 3-5] (it is noted, fig. 14 is one of the alternative embodiments of figure 5, see col. 12, lines 30-42), the cooling array comprising:
the electronic component (1301) (fig. 13 as applies to fig. 14);
a housing (530 of fig. 5, as it applies to fig. 14) at least partially enclosing the electronic component (1301) (fig. 14) [col. 8, lines 19-29];
a heat sink support (571 of fig. 5, as it applies to fig. 14) connected to the housing (530) in a fluid-tight manner [col. 8, lines 19-29, as it applies to the embodiment of 14]; and 
a heat sink (1100, fig. 14) accommodated in the heat sink support (571 of fig. 5, as it applies to fig. 14),
wherein the heat sink (1100, fig. 14) is thermally coupled to the electronic component (1301) in order to disperse heat generated by the electronic component (1301) [col. 8, lines 19-29, as it applies to the embodiment of fig. 14].
wherein the heat sink support (571) is a heat sink support frame (571) (since element -571- is part of a frame that encompasses compartment -531-) (fig. 5, as it applies to fig. 14),  
the heat sink support frame (571 of fig. 5, as it applies to fig. 14) is connected to the housing (530 of fig. 5, as it applies to fig. 14) in a fluid-tight manner [col. 8, lines 19-29, as it applies to the embodiment of fig. 14], and 
wherein the heat sink support frame (571 of fig. 5, as it applies to fig. 14) comprises a contact flange that lies on the housing (530 of fig. 5, as it applies to fig. 14) (see annotated fig. 14-CAMPBELL, page 3) and is connected to the housing (530 of fig. 5, as it applies to fig. 14) in a fluid-tight manner [col. 8, lines 19-29, as it applies to the embodiment of fig. 14].
Campbell does not disclose:
the heat sink support frame having a frame groove into which a lateral tab of the heat sink is inserted.
The use of heat sink support trays or frames formed into shapes compatible with the outline of their heat sinks or to be able to fit into the shape of their heat sinks is known in the art and is also considered to be a matter of design choice which involves only routine skill in the art. MPEP 2144.04, section IV, part A. 
Kang, for instance, also directed to a cooling array (figs. 4-6) for cooling of an electronic component (110), teaches a heat sink support frame (440) having a frame groove into which a lateral tab (330) of the heat sink (300) is inserted. (see annotated fig. 6-KANG, page 4) being and obvious alternative design to heat sink support frames (440) of different shapes (figs. 4-5), including a heat sink support frame with no grooves surrounding a heat sink lateral side (see Kang, fig. 4) (similar to Campbell) and with the purpose of optimizing package warpage by providing enhanced structural integrity trough the bottom and side surfaces of the heat sink [col. 5, lines 30-37].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate in Campbell the teachings of Kang to have
the heat sink support frame having a frame groove into which a lateral tab of the heat sink is inserted,
in order to optimize package warpage.
Regarding claim 22, the combination of Campbell and Kang discloses: 
the frame groove being bounded by a first groove wall that lies on a heat sink underside of the lateral tab (Kang, 330) of the heat sink (Kang, 300), and 
wherein the frame groove is bounded by a second groove wall that lies on a heat sink topside of the lateral tab (Kang, 330) of the heat sink (Kang, 300),
(see annotated fig. 6-KANG, page 4).

Response to Arguments
The objections to claims 10 and 15 are withdrawn in light of the amendments. The rejection of claims 2-8 and 16-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in light of the amendments.
Applicant's arguments filed 09/02/2022 have been fully considered but they do not apply to the new grounds of rejection.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763